Affirming. *Page 627 
Noble Hampton prays an appeal from a judgment sentencing him to imprisonment in the county jail for ten days and imposing a fine of $50 for carrying concealed a deadly weapon.
His automobile, a coupe type, was searched by a police officer who found a pistol, a Winchester rifle, and a black-jack concealed under some clothes. The weapons were on the shelf immediately behind appellant, who was seated in the car, and while they were not connected with, or attached to, his person in any way, they were readily accessible and available for use. Section 1309 of the Kentucky Statutes makes it an offense for any person to carry concealed a deadly weapon upon or about his person, other than an ordinary pocketknife. Appellant was charged with unlawfully carrying concealed upon or about his person a deadly weapon, to wit, a black-jack. He expressly waives all questions except the one whether or not carrying a deadly weapon in one's automobile, as the weapon in question was being carried, constitutes a violation of section 1309 of the Kentucky Statutes, and in support of his contention that the facts do not constitute a violation of the statute he cites the two domestic cases of Avery v. Commonwealth, 223 Ky. 248,  3 S.W.2d 624, and Commonwealth v. Nunnelley, 247 Ky. 109,  56 S.W.2d 689, 690, 88 A.L.R. 805; also the case of State v. Brunson, 162 La. 902, 111 So. 321, 50 A.L.R. 1531.
The precise question presented by the record before us was expressly reserved in each of the domestic cases cited. In the Avery Case a witness for the commonwealth testified that he saw a pistol fall out of the accused's hip pocket while he was engaged in a scuffle several feet from the automobile in which he had been riding. It was not claimed that the pistol was concealed in the automobile.
In the Nunnelley Case a pistol was found underneath the front seat of the accused's automobile. In holding that the trial court, under the facts of that case, properly directed the jury to find for the accused, it was said:
  "The pistol was under the seat of the automobile. It was not in such close proximity to the person of the accused as that he could have readily secured it and used it should occasion have arisen. He would *Page 628 
have had to get out of the machine, raise the seat, and reach under to secure its possession, or at least have stood up in the machine in a very awkward position whilst he raised the seat under which the pistol lay. The pistol was not, therefore, in such close proximity to the person of the accused as that it could be said to be 'on' or 'about' his person; conceding arguendo that there need not be some physical connection between the weapon and the person — just such close proximity as that the weapon may be readily secured."
In State v. Brunson, supra, the Supreme court of Louisiana, three justices dissenting, held that a pistol in the pocket of an automobile beside the driver is not within the operation of a statute penalizing the carrying of a weapon "concealed on or about" one's person. In pointing out the conflict in the decisions on the question, the court listed Kentucky as one of the jurisdictions in which the words "upon" and "about" are construed as being used synonymously in the statute. The case of Commonwealth v. Sturgeon, 37 S.W. 680, 18 Ky. Law Rep. 613, was cited, but in the Avery Case it was pointed out the Sturgeon Case did not so hold.
In Hayes v. State, 28 Ga. App. 67, 110 S.E. 320, it was held that it was not a violation of the statute against carrying concealed a deadly weapon upon or about the person to have a pistol under the seat of a buggy in which one was riding, and in Sutherland v. Commonwealth, 109 Va. 834, 65 S.E. 15,23 L.R.A. (N.S.) 172, 132 Am. St. Rep. 949, it was held that carrying a pistol in saddlebags with the lids closed was not a violation of the statute. The facts in these cases are similar to the facts in Commonwealth v. Nunnelley, supra, and, like it, neither of them is authority for the view that the words "upon" and "about" are interchangeable or synonymous terms. The case of State v. Brunson, supra, is the only one we have found in which it has been expressly decided, in construing a statute similar to ours, that to constitute a violation of the statute the weapon must be actually connected with, or attached to, the person.
The great weight of authority is to the effect that the words "concealed upon or about his person" means concealed in such proximity to the person as to be convenient of access and within immediate physical reach. *Page 629 
In Schraeder v. State, 28 Ohio App. 248, 162 N.E. 647, a pistol was concealed in the pocket attached to the inside of the left front door of an automobile and immediately beside the accused who was driving the car, and his conviction of the offense of carrying concealed a deadly weapon on or about his person was upheld.
In Porello v. State, 121 Ohio St. 280, 168 N.E. 135, 137, the Supreme Court of Ohio, referring to this and other decisions of the lower courts of the state, said:
  "It has been held in decisions of lower courts of this state that, while the word 'on,' in our statute prohibiting the carrying of concealed weapons on or about the person, means connected with or attached to, the word 'about' means nearby, or within reach of the person, and hence that a revolver hidden in the door of an automobile driven by the accused is concealed about the accused's person."
In the Porello Case the automobile of the accused was searched and a loaded revolver was found in the pocket of the left front door next to the driver's seat, and it was held that it was concealed about the person of the driver of the automobile within the meaning of the statute.
In Brown v. United States, 58 App. D.C. 311, 30 F.2d 474, 475, the accused was convicted of a violation of a statute which provided that any person who should within the District of Columbia have concealed about his person any deadly or dangerous weapon should be fined or imprisoned. A pistol in a scabbard was found under the seat of the automobile in which the accused was riding when he was arrested. In holding that the facts constituted a violation of the statute it was said:
    "As between an interpretation that will effectuate the obvious intent of our statute and one that will largely frustrate that intent, we unhesitatingly adopt the former. To rule that the weapon must be on the person would make possible the carrying of a deadly weapon concealed on the seat of an automobile, where it would be more readily accessible than it would be if concealed on the person. No such result is contemplated or permitted by the statute. *Page 630
    "We rule, therefore, that the words 'concealed about his person,' as used in the statute, were intended to mean and do mean concealed in such proximity to the person as to be convenient of access and within reach."
In Mularkey v. State, 201 Wis. 429, 230 N.W. 76, it was held to be a violation of the statute for a driver of an automobile to have a pistol concealed within his reach on the shelf back of the seat on which he was riding; and in State v. Conley,280 Mo. 21, 217 S.W. 29, it was held that no matter where carried there Is a violation of the statute if the weapon is carried in such close proximity to the accused as to be within his easy reach and convenient control.
In State v. Mulconry (Mo. Sup.) 270 S.W. 375, the weapon was concealed behind the accused on the seat of his automobile but within convenient reach, and his conviction was upheld.
Other cases to the same effect are Spears v. State, 112 Tex. Cr. A. 5061 17 S.W.2d 809; Welch v. State,97 Tex. Cr. R. 617, 262 S.W. 485; Armstrong v. State, 98 Tex. Cr. R. 335,265 S.W. 701; Paulk v. State, 97 Tex. Cr. R. 415, 261 S.W. 779; Wagner v. State, 80 Tex. Cr. R. 66, 188 S.W. 1001; Kendall v. State, 118 Tenn. 156, 101 S.W. 189, 121 Am. St. Rep. 994, 11 Ann. Cas. 1104; Livesey v. Helbig, 87 N.J. Law, 303, 94 A. 47; People v. Niemoth, 322 Ill. 51, 152 N.E. 537; People v. Lake,332 Ill. 617, 164 N.E. 167.
It is an elementary rule of construction that effect must be given, if possible, to every word, clause, and sentence of a statute. United States v. Standard Brewery, 251 U.S. 210,40 S. Ct. 139, 64 L. Ed. 229; State v. District Court, 77 Mont. 290,250 P. 973, 49 A.L.R. 398; 25 Rawle C. L. 1004.
The purpose of the Legislature in enacting the law was to protect the public from the menace of concealed deadly weapons, and in construing the statute it is the duty of the court to have in mind the legislative intent and to give the statute such reasonable construction as will effectuate its purpose. The weapon in question was not concealed on appellant's person, but it was concealed about his person. It was in such close proximity to him that he could reach it more easily and could use it more promptly than if it had been concealed on *Page 631 
his person. If the word "about," as used in the statute, should be construed to mean no more than the word "on," the purpose of the act in many instances would be frustrated. The mere fact that the word "about" was used in addition to the word "on" indicates that the Legislature intended that the statute should have a more comprehensive application than if the word "on" alone had been used.
The appeal is denied, and the judgment is affirmed.